LEAVY, Circuit Judge,
dissenting:
I dissent.
Prior to the passage of 28 U.S.C. § 1367, the district courts had wide-ranging discretion whether to entertain jurisdiction over pendent state claims. The issue presented itself whenever a district court was faced with the question of whether to retain jurisdiction over a pendent claim or to decline jurisdiction by remanding the claim in removed cases or by dismissing it in others. There was no requirement that a district court give reasons for exercising or declining to exercise jurisdiction. Rather, the decision on pendent claims was committed wholly to the district courts’ discretion. Schneider v. TRW, Inc., 938 F.2d 986, 993 (9th Cir.1991).
As part of an attempt to remedy “mounting public and professional concern with the federal court’s congestion, delay, expense, and expansion,” the Chief Justice, at the direction of Congress, appointed the Federal Courts Study Committee to, among other things, propose a solution to those problems. Report of the Federal Court Study Committee, at 3 (April 2, 1990) (hereinafter “Committee Report”). The Committee was “not asked to propose changes in substantive law.” Id. Rather, the “proposals [were to be] incremental, not radical; we have explicitly .foresworn radical proposals.” Id. at 4.
To overcome the restrictions on supplemental jurisdiction created by Finley v. United States, 490 U.S. 545, 109 S.Ct. 2003, 104 L.Ed.2d 593 (1989), the Committee wished to “plac[e] a firm statutory foundation under ‘pendent party jurisdiction,’ which enables a federal claimant to name as a defendant a party against whom the claimant has a related claim under state law, in order to be able to present the entire case in one court (and that a federal court).” Id. at 15. Thus the Committee advocated legislation to give the courts the authority “to hear and determine, without an independent basis of federal jurisdiction, claims related to matters properly before them.” Id. at 47. The Commit-intended that the legislation commit the *1498exercise of supplemental jurisdiction to the discretion of the district courts:
These supplemental forms of jurisdiction which may be exercised in the discretion of the federal courts, enable them to take full advantage of the rules on claim and party joinder to deal economically — in single rather than multiple litigation — with matters arising from the same transaction or occurrence. Pendent and ancillary jurisdiction may be used with respect either to additional claims between parties already before the courts (as with compulsory counterclaims) or to claims bringing in new parties (as with impleader of a third-party defendant).
Id. (emphasis added).
I. Section 1367(a)
In line with the Committee’s intent to codify supplemental jurisdiction, section 1367(a) specifically provides:
Except as provided in subsections (b) and (e) or as expressly provided otherwise by Federal statute, in any civil action of which the district courts have original jurisdiction, the district courts shall have supplemental jurisdiction over all other claims that are so related to claims in the action within such original jurisdiction that they form part of the same case or controversy under Article III of the United States Constitution. Such supplemental jurisdiction shall include claims that involve the joinder or intervention of additional parties.
(Emphasis added.) Section 1367(a) does not mandate that a district court “exercise” supplemental jurisdiction. It simply states that a district court “shall have supplemental jurisdiction.” If Congress had intended otherwise, the language would have read “the district courts shall exercise supplemental jurisdiction” instead of “the district courts shall have supplemental jurisdiction.” Section 1367(a) does not restrict the discretion of district courts any more than it had been restricted by the language of United Mine Workers v. Gibbs, 383 U.S. 715, 726, 86 S.Ct. 1130, 1139, 16 L.Ed.2d 218 (1966). In conferring jurisdiction, section 1367(a) excepts the provisions of both sections 1367(b) and (c). I cannot agree that section 1367(a) somehow creates a presumption in favor of jurisdiction as opposed to the range of discretion permitted under section 1367(c).
II. Section 1367(c)
While section 1367(a) codifies jurisdiction for pendent claims, including pendent parties, section 1367(c) spells out the circumstances under which the district courts may, in their discretion, decline to exercise supplemental jurisdiction under section 1367(a). According to section 1367(c)(l)-(4), the district courts may decline to exercise jurisdiction over state claims if:
(1) the claim raises a novel or complex issue of State law,
(2) the claim substantially predominates over the claim or claims over which the district court has original jurisdiction,
(3) the district court has dismissed all claims over which it has original jurisdiction, or
(4) in exceptional circumstances, there are other compelling reasons for declining jurisdiction.
The House Report that accompanied the final version of the statute explains the goal of section 1367(c):
[Section 1367(c)] codifies the factors that the Supreme Court has recognized as providing legitimate bases upon which a district court may decline jurisdiction over a supplemental claim. Subsection (c)(l)-(3) codifies the factors recognized as relevant under current law. Subsection (c)(4) acknowledges that occasionally there may exist other compelling reasons for a district court to decline supplemental jurisdiction, which the subsection does not foreclose a court from considering in exceptional circumstances.
H.R. No. 734, 101st Cong., 2d Sess. 29 (1990), reprinted in 1990 U.S.C.A.A.N. 6860, 6875. To say that “[s]ubseetion (c)(l)-(3) codifies the factors recognized as relevant under current law” is a recognition that the factors in Gibbs; i.e. judicial economy, convenience and fairness to litigants, and comity, Gibbs, 383 U.S. at 726, 86 S.Ct. at 1139, are incorporated in the statute. Subsections 1367(c)(1)-(3) *1499each involve one or more of the Gibbs factors; for example, subsection (c)(1), “novel and complex issue[s] of state law” certainly involves considerations of comity. Then, section 1367(e)(4) broadens the discretion of the district court beyond the Gibbs factors, where there are other “compelling” reasons in “exceptional” circumstances. Section 1367(c) is exactly in line with the Committee’s recommendation: “In order to minimize friction between state and federal courts, ... Congress should direct federal courts to dismiss state claims if these claims predominate or if they present novel or complex questions of state law, or if dismissal is warranted in the particular case by considerations of fairness or economy.” Committee Report at 47-48.
The House Report speaks of “factors” recognized under current law. It also speaks of “reasons” for a court to decline jurisdiction which the subsection “does not foreclose a court from considering in exceptional circumstances.” (Emphasis added.) None of the language of the House Report suggests that the “factors” are threshold requirements that must be met before the court is allowed to exercise its discretion. To the contrary, the use of the word “factors” indicates that guidelines for exercising discretion are being codified.
I do not believe the legislation was intended to abandon the doctrine of pendent jurisdiction as “a doctrine of flexibility, designed to allow courts to deal with cases involving pendent claims in the manner that most sensibly accommodates a range of concerns and values.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 360, 108 S.Ct. 614, 619, 98 L.Ed.2d 720 (1988). In line with the broad discretion conferred by section 1367(c) to decline supplemental jurisdiction, the statute contains no requirement of findings.
The intent of Congress was “to implement the noncontroversial recommendations of the Federal Courts Study Committee.” 150 Cong.Rec. H13313 (daily ed. Oct 27, 1990) (statement of Rep. Kastenmeier). Both the Federal Courts Study Committee and Congress clearly expressed their intention that a statutory basis for Gibbs be provided, that the implementation of that goal was to be “noncontroversial,” not “radical,” and that no changes in substantive law were proposed. The language of the statute and its legislative history are consistent, but the majority has chosen a radical approach to the application of the statute by compelling district courts to exercise supplemental jurisdiction. Although a codification of Gibbs may not conform to what one law professor thought should happen with supplemental jurisdiction, see Federal Courts Study Committee Implementation and Civil Justice Report Act: Hearings cm H.R. 5381 Before the Subcomm. on Courts, Intellectual Property, and the Administration of Justice, 101st Cong., 2d Sess., at 708 (1991) (the letter of Prof. Thomas M. Mengler), nowhere in the legislative history does it appear that Congress intended to change the standards of Gibbs, or that district courts were being compelled to exercise supplemental jurisdiction.
Contrary to what the majority suggests, the Third Circuit has correctly interpreted section 1367(c). In Growth Horizons, Inc. v. Delaware County, 983 F.2d 1277, 1284 (3d Cir.1993), that court states:
Subsection [1367] (c) ... provides that a district court may, in its discretion, decline to exercise jurisdiction if any of four conditions [of section 1367(c) ] are met ... In making its determination, the district court should take into account generally accepted principles of “judicial economy, convenience, and fairness to the litigants.”
(quoting United Mine Workers v. Gibbs, 383 U.S. 715, 726, 86 S.Ct. 1130, 1139, 16 L.Ed.2d 218 (1966)). The Third Circuit explains:
"Whether a dismissal of the touchstone claim should bring about a dismissal ... of the dependent claim for want of supplemental jurisdiction would hinge on the moment "within the litigation when the dismissal of the touchstone claim takes place and on the other surrounding circumstances. ... [I]f the dismissal of the main claim occurs late in the action, ... knocking [the dependent claims] down with a belated rejection of supplemental jurisdiction may not be fair.”
Id. at 1284-85 (quoting David D. Siegel, Practice Commentary, appended to 28 U.S.C.A. § 1367). In Growth Horizons, the Third Circuit recognized the broad discretion the statute grants and remanded to the district court “with instructions that it exercise *1500its discretion as to whether it should decide [the] state law claim or dismiss that claim without prejudice.” 983 F.2d at 1285 (footnote omitted). Thus the majority misreads the holding of Growth Horizons, by quoting a footnote that misreads the statute. See Growth Horizons, 983 F.2d at 1285 n. 14.
Because the Gibbs standards survived the enactment of section 1367, I cannot say that the district court clearly erred in remanding the plaintiffs state law claims by applying the Gibbs standards. Under the clearly erroneous standard, we should not require the district court to persuade us that it is correct. Because I cannot conclude that the district court is wrong, I would deny the petition.
ORDER
April 18, 1994.
The mandate, filed January 27,1994 in this case, is hereby RECALLED and VACATED.